FILED
                              NOT FOR PUBLICATION                           OCT 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LEONEL MINA-RIOS,                                 No. 10-73397

               Petitioner,                        Agency No. A079-619-209

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Leonel Mina-Rios, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s order of removal. We have jurisdiction under 8 U.S.C. § 1252. We review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law, Castillo-Cruz v. Holder, 581 F.3d 1154, 1158-59 (9th

Cir. 2009), and we deny the petition for review.

      The agency properly determined that Mina-Rios is removable under

8 U.S.C. § 1227(a)(2)(C) based on his 2006 conviction for violating California

Penal Code § 12025(a)(2). See Gil v. Holder, No. 08-74371, --- F.3d ---, 2011 WL

2464782, at *3 (9th Cir. June 22, 2011) (“[U]nder the categorical approach, a

conviction under California Penal Code § 12025(a) constitutes a firearms offense

under 8 U.S.C. § 1227(a)(2)(C).)

      PETITION FOR REVIEW DENIED.




                                         2                                      10-73397